                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DISTRICT


JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,
                                                 Case 2:20-cv-10949-LVP-MJH
        Plaintiffs,

v.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

      Defendants.
__________________________________________________________________

       DEFENDANTS’ MOTION TO DISMISS PETITION FOR HABEAS
     CORPUS, CLAIMS AGAINST BOUCHARD AND CHILDS (IN LIEU OF
       ANSWER TO COMPLAINT) AND RESPONSE TO MOTION FOR
                 TEMPORARY RESTRAINING ORDER
      NOW COME Defendants, MICHAEL BOUCHARD, CURTIS D. CHILDS and

OAKLAND COUNTY, by and through their attorneys, POTTER DeAGOSTINO

O’DEA & CLARK, and pursuant to Fed. R. Civ. P. 12(b)(6), hereby request the Court

to dismiss Plaintiff’s Petition for Habeas Corpus and claims against Bouchard and

Childs, and pursuant to Fed. R. Civ. P. 65 and deny Plaintiff’s Motion for Temporary

Restraining Order for the reasons set forth in the brief accompanying this Motion.

                                  POTTER, DeAGOSTINO, O’DEA & CLARK

                                  s/ STEVEN M. POTTER (P33344)
                                  s/ ROBERT C. CLARK (P76359)
                                  Attorneys for Defendants
                                  2701 Cambridge Court, Suite 223
                                  Auburn Hills, Michigan 48326
                                  (248) 377-1700
Dated:       April 23, 2020       spotter@potterlaw.com



             BRIEF IN SUPPORT OF MOTION AND RESPONSE

I.    Factual Background

      A.     Procedural History

      Plaintiffs, all convicted felons, filed the instant action on April 17, 2020.

Plaintiffs’ Petition, titled “Petition for Writ of Habeas Corpus and Complaint for

Injunctive and Declaratory Relief” seeks class certification for potentially all inmates

incarcerated at Oakland County Jail and (without legal basis) requests their release

                                           2
from jail. Since the filing of Plaintiffs’ Petition and other related filings, this Court

has held several status conferences and is well familiar with the procedural history

of this case. Important to the instant motion, Plaintiffs have only asserted claims

against Defendants Bouchard and Childs in their official capacity which are to be

treated as claims against Oakland County. As discussed extensively below, the fact

that Plaintiffs have only asserted claims against Oakland County provides the legal

framework for the analysis of the validity (or lack thereof) of Plaintiffs’ claims.

      B.     Oakland County Jail’s Pro-activity and Response to COVID-19

      Prior to the first confirmed COVID-19 case in the jail, Defendants took an

immediate and proactive response to the COVID-19 pandemic to curb an outbreak

or spread at the Oakland County Jail. The Oakland County Jail has a capacity of

1,664 inmates. (Exhibit I, Population Report). On March 17, 2020 the inmate

population was 1,223. (Exhibit B, Affidavit of Captain Childs, ¶ 31; Exhibit O,

March 17 OCJ Population Report). Beginning in March, an initiative for

compassionate releases occurred wherein OCSO advised Oakland County judges of

166 inmates who were incarcerated due to misdemeanor convictions and/or were

potentially medically vulnerable. (Exhibit A, Sample correspondence1 dated March

      1

      Defendants have attached one (1) sample letter sent directly to an Oakland County judge and
      other correspondence to court administrators. There are numerous additional letters not
      attached to Defendants’ Motion.

                                               3
17, correspondence with court administrators and redacted spreadsheet identifying

inmates; Exhibit B, ¶ ¶ 26-27). As a result of this initiative, 101 inmates were released

by the state court judges who sentenced same. (Exhibit B, ¶ 28).

       Additionally, approximately three (3) weeks prior to the first confirmed case

at the jail on March 28, signs were posted throughout the jail advising inmates of the

steps being taken to attempt to prevent the virus from entering the facility. (Exhibit

B, Affidavit of Captain Curtis Childs, ¶17). These were posted throughout the jail as

early as March 11, 2020. (Exhibit B, ¶17; Exhibit C, Sign). The posts advised inmates

that extra cleaning was being performed throughout the facility including ultraviolet

cleaning. (Exhibit B).

       Part of the jail’s attempts to prevent and/or eliminate the spread of COVID-19

from entering and/or spreading throughout the jail has included various hygiene and

cleanliness practices inside the jail. The following represent practices incorporated

by the jail:

       1.      Inmates in the main jail receiving area are given showers three times a
               week and are given whatever soap is needed when they shower.
               Additionally, two bars of soap are also provided to inmates in receiving
               area two times per week. In the main jail, the inmates receive two bars
               of soap two times per week. In the Annex, inmates are allowed to
               shower daily and soap is provided when they shower. In addition,
               inmates in the Annex receive two bars of soap twice per week.



                                           4
     Furthermore, the desk deputy in each housing area has extra boxes of
     soap that is available upon request. (Exhibit B, ¶ 5).

2.   The jail uses a product called DMQ. The jail only dilutes this product
     pursuant to the manufacturer’s instruction. The product is machine
     mixed at the jail. DMQ is available to all inmates when requested and
     no less than three times per day. It is provided to the inmates with food
     delivery. Inmates are provided sponges and rags in order to use the
     DMQ. When inmates are transferred between cells, the cells are always
     disinfected before use by the transferring inmates. (Exhibit B, ¶ 6).

3.   Food preparation inmates are provided masks and gloves. Food delivery
     inmates are also provided masks and gloves. These requirements existed
     before COVID 19. (Exhibit B, ¶ 7).

4.   All inmates are provided fresh, clean laundry once per week. (Exhibit B,
     ¶ 8).

5.   Inmates performing laundry services are provided with gloves and
     masks and multiple clothing changes per day if requested. COVID 19
     laundry is separated from laundry not suspected of COVID 19
     contamination. (Exhibit B, ¶ 9).

6.   With regard to sinks and toilets contained within cells, cleaning is
     performed by inmates with DMQ that is provided to them at a minimum
     of three times per day. (Exhibit B, ¶ 11). Inmates have been advised that
     “cleaning supplies are readily available” and have been asked to “use
     them as often as possible.” (Exhibit H).

7.   With regard to PPE for correctional staff, all correctional staff have been
     issued masks and gloves. Additionally, N95 masks and face shields have
     been issued to correctional staff who have contact with inmates who
     have tested positive for COVID 19. (Exhibit B, ¶ 12)

8.   With regard to common areas within the jail, all common areas are
     disinfected by custodial staff daily. (Exhibit B, ¶ 13).

                                   5
      9.     With regard to shower cleanliness, showers in main jail are in cells and
             are cleaned by the inmates using DMQ. Showers in Annex are cleaned
             by the trustees and are to be cleaned after each use by the inmates. The
             receiving showers are cleaned by trustees immediately after each use.
             (Exhibit B, ¶ 19).
      10.    With regard to the holding cells, inmates in the holding cells are not in
             the same vicinity as the positive and symptomatic inmates who are
             housed in separate pods. (Exhibit B, ¶ 20).
Hand sanitizer is not given to inmates due to an incident that occurred in October

2019 when inmates attempted to mix the hand sanitizer with other substances in an

effort to create drinkable alcohol which resulted in several inmates becoming ill.

(Exhibit B, ¶ 18; Exhibit D, Incident Report).

      With regard to inmates’ communication with the medical staff, sick call slips

are distributed to the inmates daily and picked up every morning by medical staff.

(Exhibit F, Affidavit of Vicki-Lyn Warren, ¶ 3). Sick call slips are the protocol for

inmates to self-report COVID-19 symptoms. (Exhibit F, ¶ 3). Individuals who are

displaying COVID-19 symptoms are seen daily by the medical staff and assessed

accordingly. (Exhibit F, ¶ 3). A full set of vitals is taken once per day. (Exhibit F, ¶

3). Temperature is taken by the day, afternoon and midnight medical shifts and

therapeutics are administered as needed. (Exhibit F, ¶ 3). On Monday-Friday, each

housing area is visited by a doctor or nurse practioner at which time the doctor or

nurse practioner are constantly interacting with the inmate population and providing


                                           6
lengthy verbal education regarding the importance of self-reporting COVID-19

symptoms. (Exhibit F, ¶ 4).

      Unfortunately, despite the jail’s best efforts to prevent COVID-19 from

entering the jail, the first inmate tested positive for COVID-19 on March 28, 2020.

(Exhibit B, ¶ 25). Subsequent to the first positive case, Oakland County Jail personnel

were extremely aggressive in preventing further outbreak. If an inmate tests positive,

that inmate is transferred into a pod designated for COVID 19 individuals. If an

inmate has significant symptoms of COVID 19, that inmate is transferred from their

cell and put into an area designated as symptomatic pod. (Exhibit B, ¶ 4). All inmates

who had contact with someone who tests positive or has significant symptoms of

COVID 19 are then placed into quarantine for 14 days. (Exhibit B, ¶ 4).

      All inmates who have shown symptoms of COVID-19 are tested. (Exhibit F,

¶ 15). In accord with CDC guidelines, the OCSO has implemented a new “pre-intake

screening” practice which includes identifying new inmates with COVID-19

complaints and taking all new inmates’ temperature. (Exhibit B, ¶ 32). As of April 18,

2020, 242 inmates had received testing in the form of a swab. (Exhibit F, ¶ 15 ). Of

the 242 tests, only 36 inmates have tested positive. (Exhibit F, ¶ 15). Five (5) of the

36 inmates who have tested positive have been released from custody. (Exhibit F, ¶

15). Seven (7) of the 36 inmates who have tested positive have recovered and are no

                                          7
longer quarantined. (Exhibit F, ¶ 15). Thus, 24 inmates remain in quarantine with

positive results at the jail. (Exhibit F, ¶ 15). The total jail population as of April 17,

2020 was 742 inmates. (Exhibit I, Daily Inmate Population Report).

      The jail has also taken measures to encourage reporting of COVID-19

symptoms by including the waiver of any cost for treatment related to COVID-19 or

filing a grievance. (Exhibit F, ¶ 15). Additional signs (including in multiple

languages) have been posted as the pandemic has progressed. (Exhibit S, Signs).

      C.     Plaintiffs’ Credibility (or lack thereof)

      In support of Plaintiffs’ Motion for TRO, Plaintiffs attach declarations

containing allegations regarding the conditions of the jail. Because Defendants did

not have an opportunity to respond to Plaintiffs’ Motion (or allegations set forth in

the affidavits), the Court admittedly took the affiants and the allegations contained

in the affidavits at face value. (See R. 21, Amended Opinion and Order, p. 3).

Interestingly, the affiants’ criminal histories are replete with convictions related to

crimes involving theft or dishonesty.

      Raj Lee’s criminal history includes convictions of felony home invasion, felony

receiving and concealing stolen property, and most recently felony uttering and

publishing countefeit bills or notes. (Exhibit E, Summary of Criminal Histories).

      David Kucharski’s criminal history includes convictions of felony receiving

                                            8
and concealing stolen property, felony attempted home invasion, misdemeanor

operating a vehicle with a forgery/alteration/false ID, felony larceny in a building,

felony home invasion (multiple convictions), felony attempted breaking and entering,

felony tampering with electronic monitoring device and misdemeanor retail fraud.

(Exhibit E).

      Jamaal Cameron’s criminal history includes four convictions of felony uttering

and publishing. (Exhibit E).

      Matthew Saunders’ criminal history includes convictions of felony armed

robbery, felony home invasion (1st degree), felony unlawful driving away of a motor

vehicle, felony receiving/concealing stolen property, felony breaking and entering a

vehicle (multiple convictions).

      Richard Briggs’ criminal history includes convictions of felony receiving and

concealing stolen property (multiple convictions), felony attempted unlawful driving

away of a motor vehicle (multiple convictions). (Exhibit E).

      Michael Bates’ criminal history includes convictions of misdemeanor larceny,

felony larceny from a motor vehicle and felony receiving/concealing stolen property.

(Exhibit E).

      Michael Cameron’s criminal history includes convictions of felony receiving

and concealing stolen property (multiple convictions) and felony unlawful driving

                                         9
away of a motor vehicle (multiple convictions). (Exhibit E).

      Attached as Exhibit E is summary of affiants’ criminal histories demonstrating

their lack of credibility and corresponding issues with the Court relying on statements

made by these individuals who have shown their propensity to repeatedly engage in

dishonest acts.

      Certainly, one could wonder if these career criminals are not simply looking

for a “get-out-of- jail-free” card.

                                      ARGUMENT

      Defendants seek dismissal of the claims against them set forth in Plaintiffs’

habeas petition because they fail to state a claim upon which relief can be granted.

Fed.R.Civ.P. 12(b)(6). Gavitt v Born, 835 F.3d 623, 639-640 (6th Cir. 2016) set forth

the applicable standard of review as follows:

      The complaint is viewed in the light most favorable to [plaintiff]; the
      allegations in the complaint are accepted as true, and all reasonable
      inferences are drawn in his favor. Jelovsek v. Bredesen, 545 F.3d 431,
      434 (6th Cir. 2008)... The complaint must state a claim that is plausible
      on its face, i.e., the court must be able to draw a “reasonable inference
      that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
      556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

I.    Plaintiff’s Habeas Petition Should Be Dismissed

      A.     Plaintiffs’ Have Failed to Exhaust Required Available State Remedies

      Plaintiffs have failed to exhaust the requisite available state remedies prior to

                                          10
filing the instant action. Pursuant to 28 U.S.C. § 2254(b)(1):

      An application for writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      unless it appears that - (A) the applicant has exhausted the remedies
      available in the courts of the State; or (B)(i) there is an absence of
      available State corrective process; or (ii) circumstances exist that render
      such process ineffective to protect the rights of the applicant.

See also, O’Sullivan v Boerckel, 526 US 838, 845 (1999). The exhaustion

requirement “serves to minimize friction between our federal and state systems of

justice by allowing the State an initial opportunity to pass upon and correct alleged

violations of prisoners’ federal rights. Duckworth v Serrano, 454 US 1, 3 (1981).

Moreover, the Sixth Circuit has held, “ [A] federal habeas petitioner “must first

exhaust the remedies available in state court by fairly presenting his federal claims

before the state court; the federal court will not review unexhausted claims.” Irick v

Bell, 565 F3d 315, 323 (6th Cir.2009)(citations and quotations omitted). “ A federal

court will not review claims that were not entertained by the state court due to ... the

petitioner's failure to raise those claims in the state courts while state remedies were

available....” Id at 323-324 (citations and quotations omitted). This includes

presentation of the claims to the state appellate courts where review is discretionary

and part of the ordinary appellate procedure in the state. O’Sullivan, 526 US at 847.

“Where state remedies remain available to the habeas petitioner who has not fairly



                                          11
presented his constitutional claim(s) to the state courts, the exhaustion doctrine

precludes a federal court from granting him relief on that claim,..” Perruquet v Briley,

390 F3d 505, 514 (7th Cir. 2004).

       In Money v Pritzker, - - - F. Supp. 3d - - - , 2020 WL 1820660 (N.D. Ill, April

10, 2020)(attached as Exhibit P), plaintiffs filed a habeas petition in federal court

seeking their release from incarceration alleging the prison setting made them (and

other purported class members) vulnerable to COVID-19 and the only way to solve

the problem was for release. Id at *2. The court dismissed plaintiffs’ habeas petition

holding that plaintiffs’ failed to raise their claims in the state courts prior to filing suit

in federal court. Id at *21-22. The court noted that the state courts were available for

emergency matters. Id at *21. Notably, the court held, “[T]o be sure, exhaustion

requirements can (and should) be waived when relief is truly unavailable. But

waiving them here - when state courts clearly were available...would turn the habeas

system upside down.” Id at *22.

       Just as in Money, Plaintiffs in the instant action attempt to “turn the habeas

system upside down” through their blatant disregard of available state remedies. Id.

Plaintiffs have not and cannot show that they pursued their claims in any state court

prior to filing the instant action. This alone is fatal to Plaintiffs’ habeas petition. 28

U.S.C. § 2254(b)(1); Irick, supra. While it is anticipated Plaintiffs may argue that the

                                             12
state courts in Michigan are not available, this argument is without merit. The

Oakland County Circuit Court has entered multiple orders indicating it remains

available to handle “emergency matters.” (See Exhibit K, Oakland County Court

Administrative Order, “[T]his Order is amended to continue emergency

procedures...”). The Oakland County Circuit Court’s Order is consistent with the

Michigan Supreme Court’s Administrative Order dated March 15, 2020 which states,

“Trial Courts may adjourn...any criminal maters where the defendant is not in

custody; where a criminal defendant is in custody, trial courts should expand the use

of videoconferencing when the defendant consents.” (Exhibit L, Order). Indeed,

Oakland County Circuit Court remains available to handle non-emergency matters as

well. (See Exhibit K, “[N]on-emergency matters may be heard by audio or video

conferencing...”). Simply put, Oakland County Circuit Court, and the available

appeals court in Michigan remain available to hear emergency and non-emergency

related issues. Despite the availability of the state courts, Plaintiffs failed to raise their

claims in state court prior to filing the instant action. Therefore, Plaintiffs habeas

petition is procedurally defective and barred. Consequently, it should be dismissed.

       B.     PLRA Precludes the Release of Plaintiffs/Inmates at OCJ

       Even if Plaintiffs could show they have exhausted the required state remedies,

their habeas petition still fails because this Court does not have authority to order the

                                             13
release of inmates at Oakland County Jail. In regard to a prisoner’s claims regarding

conditions and confinement while incarcerated, the United Stated District Court for

the Western District of Michigan recently noted:


      The United States Supreme Court has explained that "[f]ederal law
      opens two main avenues to relief on complaints related to imprisonment:
      a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under
      the Civil Rights Act of 1987, Rev. Stat. § 1979, as amended, 42 U.S.C.
      § 1983." Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam).
      Causes of action arising from the conditions and circumstances of
      confinement are brought through claims under § 1983 and are subject to
      various procedures and consequences set forth in the Prison Litigation
      Reform Act (PLRA). See id.; Moran v. Sondalle, 218 F.3d 647, 649 (7th
      Cir. 2000) (per curiam). Challenges to the validity and duration of a
      conviction are brought through habeas applications and are subject to
      different procedures and consequences set forth in the Antiterroism and
      Effective Death Penalty Act (AEDPA). See Muhammad, 540 U.S. at
      750; Moran, 218 F.3d at 649. Because the requirements for the two
      types of lawsuits are different, the Seventh Circuit explained that it was
      "important to classify [the] cases correctly." Moran, 218 F.3d at 649.

      The Seventh Circuit also noted that prisoners "may be tempted to choose
      one route rather than another to avoid" the various procedures and
      consequences set forth in the two statutes. Moran, 218 F.3d at 649. A
      "hybrid" action involving both types of claims "presents significant
      problems and courts must be on guard for attempts to use § 1983" to
      avoid the restrictions contained in the AEDPA. Spencer v. Barret, No.
      14-10823, 2015 WL 4528052, at *4 (E.D. Mich. July 27, 2015). Where
      prisoner have sought to bring a hybrid habeas and civil rights claims,
      courts have directed the prisoners to file separate actions. See, e.g., Kirk
      v. Jablonski, No. 18-cv-288, 2019 WL 1283009, at *1 (D.N.M. Mar. 20,
      2019).

Dunbar v. Rozen, No. 1:18-CV-617, 2019 WL 3213757, at *2 (W.D. Mich. July 17,

                                          14
2019) (attached as Exhibit J).

             1.     The Conditions of the PLRA Are Not Satisfied

      The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, incorporates

the provisions of 18 U.S.C. § 3626, titled “appropriate remedies with respect to prison

conditions.” Pursuant to this section, “prospective relief in any civil action with

respect to prison conditions shall extend no further than necessary to correct the

violation of the Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. §

3626(a)(1). Courts are instructed “to give substantial weight to any adverse impact

on public safety or the operation of the criminal justice system caused by the relief.”

Id. “Civil action with respect to prison conditions” is defined as “any civil proceeding

arising under Federal law with respect to the conditions of confinement and the

effects of actions by government officials on the lives of persons confined in prison”

but explicitly “does not include habeas corpus proceedings challenging the fact or

duration of confinement in prison.” 18 U.S.C. § 3626(a)(2).

      Importantly, the PLRA sets forth procedures for consideration of a “prisoner

release order.” 18 U.S.C. § 3626(a)(3). A “prisoner release order” includes “any

order, including a temporary restraining order or preliminary injunctive relief, that has

the purpose or effect of reducing or limiting the prison population, or that directs the

release from or nonadmission of prisoners to a prison.” 18 U.S.C. § 3626(g)(4). A

                                           15
court may not enter a “prisoner release order” unless it “has previously entered

an order for less intrusive relief that has failed to remedy the deprivation of the

Federal right sought to be remedied” and “the defendant has had a reasonable

amount of time to comply with the previous court orders.” 18 U.S.C. §

3626(a)(3)(i)-(ii). Once these conditions have been satisfied, only a three-judge panel

can consider and issue a “prisoner release order” once it has determined by clear and

convincing evidence that “crowding is the primary cause of the violation of a Federal

right” and “no other relief will remedy the violation.” 18 U.S.C. § 3626(a)(3)(E)(i)-

(ii); Brown v Plata, 563 US 493, 512 (2011); Money, supra.

      Courts have routinely denied plaintiffs request for a prison release order due

to concerns related to COVID-19 in accordance with the conditions set forth in the

PLRA. In Money, supra, the court denied plaintiffs’ request to be released from the

Illinois Department of Corrections due to alleged concerns regarding the inmates’

safety and wellbeing during the COVID-19 pandemic. Id at *1. In its Opinion and

Order denying plaintiffs’ requested relief, the court held:

       The upshot is that the PLRA prevents this Court from granting the
      temporary restraining order on the Section 1983 claim, for a number of
      reasons. First, the statute provides that “no court shall enter a prisoner
      release order unless * * * a court has previously entered an order for less
      intrusive relief that has failed to remedy the deprivation of the Federal
      right,” and the defendants have “had a reasonable amount of time to
      comply with the previous court orders.” 18 U.S.C. § 3626(a)(3)(A)(i),

                                          16
      (ii). Here, there is no such “previous court order[ ].” Id. Second, the
      statute provides that “only” a “three-judge court” can enter a prisoner
      release order. 18 U.S.C. § 3626(a)(3)(B). So, this Court, standing
      alone, lacks the authority to issue any order that has the “purpose
      or effect of reducing or limiting the prison population.” Id.; 18
      U.S.C. § 3626(g)(4). Id at *14 (emphasis supplied).

      Similarly, in Coleman & Plata v Newsom, 2020 WL 1675775 (E.D. Cal April

4, 2020)(Exhibit R), plaintiffs sought an order directing the Governor of California

and other state officials to release categories of inmates who were low-risk, non-

violent and/or close to their release dates and to “release or relocate inmates who,

because of their age or other medical conditions, are at a high risk of developing a

severe form of COVID-19.” Id at *3. In denying plaintiffs’ request, the court noted

plaintiffs could not satisfy the PLRA’s “prior order requirement because there have

not yet been any orders requiring Defendants to take measures short of release to

address the threat of the virus; nor have Defendants had a reasonable time to comply.”

Id at *4.

      Just as in Money and Coleman, supra, the PLRA is implicated in the instant

case because Plaintiffs’ Petition for Habeas Corpus seeks a “prisoner release order.”

Specifically, Plaintiffs’ Petition for Habeas Corpus requests an order to “release all

Medically Vulnerable Petitioners/Plaintiffs and Subclass Members of transferring

them to home confinement.” (Plaintiff’s Petition, p. 67). Also similar to Money and


                                         17
Coleman, Plaintiffs’ request has no legal support and similarly has no likelihood of

success. Prior to Plaintiffs’ habeas petition, no court has ever entered an order for

“less intrusive relief.” 18 U.S.C. 3626(a)(3)(A)(i); Gillette v Prosper, 858 F3d 833,

837 (3d Cir. 2017). Just as the Money court held when facing concerns related to

COVID-19, “there is no such ‘previous court order.” Money, at *14. This includes the

Stipulation involved in the instant case which expressly indicates it is not an “order”

for purposes of the PLRA. Because no prior order has been entered, it is impossible

for Plaintiffs to show that Defendants had a “reasonable amount of time to comply

with the prior court orders.” Id; 18 U.S.C. 3626(a)(3)(A)(ii). Thus, Plaintiffs cannot

show that either requirement of the PLRA is satisfied. Moreover, even if Plaintiffs

could show the requirements were satisfied, this Court alone would not have the

authority to order release of Plaintiffs or any other inmates of Oakland County Jail.

Instead, a three judge panel would need to consider the requested “prisoner release

order” after making a determination that there is clear and convincing evidence that

“crowding” is the primary cause of constitutional violation and no other relief is

sufficient. 18 U.S.C. § 3626(a)(3)(E)(i)-(ii). Simply put, just as the Money court held,

“this Court, standing alone, lacks the authority to issue any order that has the ‘purpose

or effect of reducing or limiting the prison population.’” Therefore, to the extent the

Court’s Opinion and Order contemplated possible release of Plaintiffs and/or other

                                           18
inmates at Oakland County Jail (see Opinion and Order p. 7), it contained a palpable

defect and was inconsistent with established authority. Consequently, the Order

should be reconsidered and set aside.

      C.     Habeas Is Not Available For Eighth and Fourteenth Amendment Claims

      The Rooker-Feldman doctrine prohibits “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp v Saudi Basic Indus Corp, 544 US 280, 284 (2005).

Additionally, the Full-Faith and Credit Act, 28 U.S.C. § 1783 requires a federal court

to “give the same preclusive effect to a state-court judgment as another court of that

state would give.” Migra v Warren City School Dist Bd of Ed, 465 US 75, 80-82

(1984).

      In Glaus v Anderson, 408 F3d 382, 387-88 (7th Cir. 2005), plaintiff alleged

defendant prison officials violated his Eighth Amendment rights. Specifically,

plaintiff alleged defendants were deliberately indifferent to his serious medical needs

which presented a potentially fatal situation. Id at 384. The district court denied

plaintiff’s habeas petition and the Seventh Circuit affirmed the district court holding:

      Glaus’s habeas corpus petition would be proper if release were among
      the possible remedies for an Eighth amendment deliberate indifference
      claim. Unfortunately for Glaus, it is not. If an inmate established that his

                                          19
      medical treatment amounts to cruel and unusual punishment, the
      appropriate remedy would be to call for proper treatment, or to award
      him damages; release from custody is not an option...

      [Glaus’s claim] must be brought as either a civil rights claim or possibly
      a Federal Tort Claims Act claim against the United States or an
      Administrative Procedures Act challenge[.]

The Sixth Circuit has also held that an inmate may not challenge the conditions of

confinement in a habeas petition. In re Owens, 525 Fed. App'x 287, 290 (6th

Cir.2013). Similarly, in Burton v McGlasson, No. 2:14-CV-10693, 2014 WL 700503

(E.D. Mich. Feb. 24, 2014), this Court dismissed plaintiff’s habeas petition when

plaintiff’s petition challenged the conditions of confinement. This Court noted:

      Where a prisoner is challenging the very fact or duration of his physical
      imprisonment and the relief that he seeks is a determination that he is
      entitled to immediate release or a speedier release from that
      imprisonment, his sole federal remedy is a petition for writ of habeas
      corpus. Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36
      L.Ed.2d 439 (1973). However, habeas corpus is not available to
      prisoners who are complaining only of mistreatment during their
      legal incarceration. See Lutz v. Hemingway, 476 F.Supp.2d 715, 718
      (E.D.Mich.2007). Complaints like the ones raised by petitioner which
      involve conditions of confinement “do not relate to the legality of the
      petitioner's confinement, nor do they relate to the legal sufficiency of the
      criminal court proceedings which resulted in the incarceration of the
      petitioner.” Id. (quoting Maddux v. Rose, 483 F.Supp. 661, 672
      (E.D.Tenn.1980)). A petition for writ of habeas corpus is not the
      proper vehicle for a prisoner's claim that prison officials have been
      deliberately indifferent to his medical needs, because release from
      custody is not an available remedy for a deliberate indifference
      claim. See In re Owens, 525 Fed. App'x 287, 290 (6th Cir.2013); Glaus
      v. Anderson, 408 F.3d 382, 387 (7th Cir.2005); Hamilton v. Gansheimer,

                                          20
      536 F.Supp.2d 825, 841–42 (N.D.Ohio 2008). An inmate like petitioner
      should therefore bring his medical indifference claim as a civil rights
      complaint. Glaus, 408 F.3d at 386–87. Because petitioner challenges
      only the conditions of his confinement, his claims “fall outside of the
      cognizable core of habeas corpus relief.” See Hodges v. Bell, 170 Fed.
      App'x 389, 393 (6th Cir.2006).

Id at *1 (emphasis supplied). See also, Martin v Zych, 2009 WL 398166 (E.D. Mich.

Feb. 17, 2009) (holding “petition for writ of habeas corpus is not the proper vehicle

for a prisoner's claim that prison officials have been deliberately indifferent to his

medical needs, because release from custody is not an available remedy for a

deliberate indifference claim”); Davis v Zych, 2009 WL 1212489 (E.D. Mich. May

4, 2009) (“[C]laims concerning the conditions of confinement are not cognizable in

a habeas action brought pursuant to 28 U.S.C. §§ 2241 or 2254"); Crites v Madison

County Jail, 2018 WL 1832919 at *2 (dismissing habeas petition on preliminary

review holding deliberate indifference claim was non-cognizable) and Peterson v

Diaz, 2020 WL 1640008 (E.D. Cal. April 2, 2020)(holding habeas proceedings not

appropriate vehicle to raise Eighth Amendment claims related to COVID-19

pandemic). The same applies for pretrial detainees. Atkins v State of Michigan, 644

F2d 543, 546 (6th Cir.1981).

      Most recently, this Court rejected an inmate’s claim for habeas relief due

to concerns related to COVID-19. Chambers v Bouchard, 20-cv-10916; - - WL - -



                                         21
- (E.D. Mich. April 20, 2020)(Exhibit Q). As this Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.” Id at pp. 6-7; citing

United States v Raia, 20-1033, 2020 WL 1647922 at *2 (3d Cir. April 2, 2020). The

Court went on to state:

      These Supreme Court cases clearly direct a federal district court to
      dismiss a civil rights complaint which raises claims that attack the
      validity of a conviction; it does not direct a court to construe the civil
      rights complaint as a habeas petition. See, Parker v Phillips, 27 F.
      App’x 491, 494 (6th Cir.2001); Murphy v Martin, 343 F. Supp. 2d 603,
      610 (E.D. Mich 2004). The Court has no authority to consider a § 1983
      action for injunctive relief where the result may be to shorten the
      duration of the sentence. Id at p. 9.

      Here, Plaintiffs have done exactly what has been routinely rejected by

numerous federal courts including the Sixth Circuit and this Court. In re Owens,

Burton, Chambers, supra. Plaintiffs have filed a Petition for Habeas Corpus that

alleges Eighth and Fourteenth Amendment violations relating to the conditions and

confinement of the Oakland County Jail. Plaintiffs’ clearly understand the long and

well established constitutional mandate: Plaintiffs’ habeas petition is not a lawful

mechanism for challenging conditions and confinement of incarceration2. As this

Court has previously noted, “A petition for writ of habeas corpus is not the proper


      2
            In light of the overwhelming authority establishing Plaintiffs’ position lacks merit,
            Plaintiffs’ Petition for Habeas Corpus is arguably in violation of FRCP 11.

                                             22
vehicle for a prisoner's claim that prison officials have been deliberately indifferent

to his medical needs, because release from custody is not an available remedy for a

deliberate indifference claim.” Burton, supra. Consequently, their habeas petition

should be dismissed. Id.

II.    Plaintiff’s Are Not Entitled to a Temporary Restraining Order

       In order to grant a TRO, the Court must consider (1) whether the movant has

a strong likelihood of success on the merits, (2) whether the movant would suffer

irreparable injury absent a stay, (3) whether granting the stay would cause substantial

harm to others, and (4) whether the public interest would be served by granting the

stay. Ohio Republic Party v Brunner, 543 F3d 357, 361 (6th Cir.2008).

       Where a prison inmate seeks an order enjoining prison officials, this Court is

required to proceed with the utmost care and must recognize the unique nature of the

prison setting. Orum v Michigan Dep’t of Corrections, 2018 WL 8369471 *11 (W.D.

Mich, December 11, 2018)(citing Kendrick v. Bland, 740 F.2d 432 at 438, n.3, (6th

Cir. 1984); Harris v. Wilters, 596 F.2d 678 (5th Cir. 1979)). In the context of the

prison administration, “the interests of identifiable third parties and the public at large

weigh against the granting of an injunction. Any interference by the federal courts in

the administration of ... prison matters is necessarily disruptive.” The Sixth Circuit

has noted:

                                            23
      It is fundamental that the federal forum, as the ultimate guardian of
      constitutional rights, possesses the authority to implement whatever
      remedy is necessary to rectify constitutionally infirm practices, policies
      or conduct.... This broad, equitable authority, however, is tempered by
      precepts of comity and federalism.... The restraints of federalism must
      be applied not only when an injunction is sought against the judicial
      branch of state government, but also when an injunction is urged
      “against those in charge of an executive branch of any agency of state
      or local government.”.... Thus the federal equity court in fashioning a
      remedy must afford relief which is “no broader than necessary to remedy
      the constitutional violation.” Glover v Johnson, 855 F2d 277, 286 (6th
      Cir.1988)(citations and quotations omitted).

                                      *     *    *

      Federal restraint into intrusion of a state penal institution is counseled
      for at least two reasons:
      [J]udicial deference is accorded not merely because the administrator
      ordinarily will, as a matter of fact in a particular case, have a better grasp
      of his domain than the reviewing judge, but also because the operation
      of our correctional facilities is peculiarly the providence of the
      Legislative and Executive Branches of our Government not the Judicial.

Kendrick v Bland, 740 F2d 432, 438 (6th Cir.1984)(quotations and citations omitted).

See also, Turner v Safley, 482 US 78, 85 (1987)(“Where a... penal system is involved,

federal courts have ... additional reason to accord deference to the appropriate prison

authorities”); Meachum v Fano, 427 US 215, 229 (1976)(“Federal courts do not sit

to supervise state prisons, the administration of which is of acute interest to the

States”). Importantly, a court should assume that, absent an official policy or practice

urging unconstitutional behavior, individual government officials will act



                                           24
constitutionally. City of Los Angeles v Lyon, 461 US 95, 102 (1983); O’Shea v

Littleton, 414 US 488, 495-96 (1974).

       A.     Plaintiffs Are Unable to Show A Strong Likelihood of Success In Regard
              to Their Monell Claims

       In order to obtain a TRO, Plaintiffs must first show a strong likelihood of

success with regard to a Monell claim against Oakland County. As discussed below,

the only claims asserted by Plaintiffs are claims against Defendants Bouchard and

Childs in their official capacity. It is well established that official capacity claims are

deemed to be claims made against the governmental entity that employs the

individual sued in their official capacity. Kentucky v Graham, 473 US 159, 165-68

(1985).

       In Monell v New York City Department of Social Services, 436 U.S. 658

(1978), the Supreme Court held that a municipality can be found liable under § 1983

only where the municipality itself causes the constitutional violation at issue. “It is

only when the execution of a government’s policy or custom . . . inflicts the injury

that the municipality may be held liable under § 1983.” 436 U.S. at 694; Berry v. City

of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). Plaintiff must establish that “through

its deliberate conduct, the [County] was the ‘moving force’ behind” the violation of

his constitutional rights. Gregory v. Shelby County, 220 F.3d 433, 442 (6th Cir.


                                            25
2000). In other words, Plaintiff “must show that the [County’s] action was taken with

the requisite degree of culpability and must demonstrate a direct causal link between

the [County’s] action and the deprivation of federal rights.” Id. In addition, a

plaintiff must show an underlying constitutional violation in order to succeed on

a municipal liability claim. SL v Pierce Twp Bd of Trustees, 771 F3d 956, 963 (6th

Cir.2014).

      As discussed below, it is impossible for Plaintiffs to show 1) an underlying

constitutional violation and 2) an unconstitutional policy or practice that was the

moving force behind the alleged constitutional violation. The situation Oakland

County is presently faced with is by all accounts “novel.” It is a situation that has

never confronted municipalities such as Oakland County and is truly unchartered

territory. There is no prior case law or other authority other than recently enacted

CDC recommendations which provide guidance to municipalities with respect to the

operation of their jails during such a crisis. Because neither Oakland County, nor any

other municipality, has ever faced an epidemic such as the current COVID-19

pandemic, Plaintiffs cannot show that Oakland County maintains an unconstitutional

policy or practice with respect to same. Instead, as explained below, Plaintiffs seek

to impose liability on Oakland County simply through anecdotal “evidence” in the

form of affidavits submitted by Plaintiffs regarding current conditions of the jail

                                         26
only. Plaintiffs’ sole reliance on the present conditions of the jail are fatal with

respect to any Monell claim asserted and thus there is no likelihood of success on the

merits.

             1.     Plaintiffs’ Cannot Establish The Requisite Underlying
                    Constitutional Violation Because Defendants Are Not
                    Recklessly Disregarding The Risk Posed by COVID-19

      Plaintiff must first show an underlying constitutional violation. SL v Pierce

Twp Bd of Trustees, supra. The United States Supreme Court has held, “the treatment

a prisoner receives in prison and the conditions under which he is confined are

subject to scrutiny under the Eighth Amendment.” Helling v McKinney, 509 US 25,

31; 113 S Ct 2475 (1993). In regard to an inmates conditions of confinement, the

Supreme Court noted that jail conditions may be “restrictive and even harsh.” Rhodes

v Chapman, 452 US 337, 347; 101 S Ct 2392 (1981). “The Constitution does not

mandate comfortable prisons.” Rhodes v Chapman, 452 US 337, 349 (1981). It is well

settled that pursuant to the Eighth Amendment of the United States Constitution, a

prison official must “take reasonable measures to guarantee the safety of the

inmates.” Hudson v Palmer, 468 US 517, 526-527; 104 S Ct 3194 (1984). To raise

a cognizable constitutional claim for deliberate indifference to an inmate's safety, an

inmate must make a two-part showing: (1) the alleged mistreatment was objectively

serious; and (2) the defendant subjectively ignored the risk to the inmate's safety.

                                          27
Farmer v Brennan, 511 U.S. 825, 834; 114 S.Ct. 1970 (1994).

      With respect to the first element, only extreme deprivations can be

characterized as punishment prohibited by the Eighth Amendment. Hudson v

McMillan, 503 US 1, 8-9 (1992). An extreme deprivation is one “so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a

risk. In other words, the prisoner must show that the risk of which he complains is not

one that today’s society chooses to tolerate.” Helling, 509 US at 36 (emphasis in

original).

      In regard to the second element discussed above, the United States Supreme

Court has held that in order for a plaintiff to be successful in his deliberate

indifference claim, he must show the prison official possessed a state of mind “more

blameworthy than negligence.” Id. The Farmer Court also noted that “acting or

failing to act with deliberate indifference to a substantial risk of serious harm to a

prisoner is the equivalent of recklessly disregarding the risk.” Id. Importantly, the

reckless standard is not one of objectivity. Id at 837-838. Instead, a plaintiff must

show the prison officer “consciously disregarded,” a substantial risk of harm. Id at

839. The Sixth Circuit has likewise acknowledged that a plaintiff must show

defendant subjectively ignored a risk that was objectively serious. Leary v Livingston

County, 528 F3d 438, 442 (6th Cir.2008).The prison official's state of mind must

                                          28
evince “deliberateness tantamount to intent to punish.” Miller v. Calhoun Cty., 408

F.3d 803, 812–13 (6th Cir. 2005) (citing Horn v. Madison County Fiscal Court, 22

F.3d 653, 660 (6th Cir.1994)).“[A]n official's failure to alleviate a significant risk that

he should have perceived but did not, while no cause for commendation, cannot under

our cases be condemned as the infliction of punishment.” Farmer, 511 U.S. at 838,

114 S.Ct. 1970. Deliberate indifference is more than “mere negligence or

malpractice.” Bowman v Corrections Corp of Am, 350 F3d 537, 544 (6th Cir.2003).

It is tantamount to a finding of criminal recklessness. Farmer, 511 US at 837. In the

prison setting, it requires a showing “approaching total unconcern for the prisoner’s

welfare.” Rosario v Brown, 670 F3d 816, 821 (7th Cir. 2012).

       Deliberate indifference claims are the same under the Eighth and Fourteenth

Amendments. Ford v Cnty of Grand Traverse, 535 F3d 483, 494-95 (6th Cir.2008);

Hanner v City of Dearborn Heights, 450 Fed Appx 440, 447 (6th Cir.2011) (“Similar

rights are guaranteed to pretrial detainees by the Due Process Clause of the

Fourteenth Amendment, which provides the same deliberate indifference standard of

care as the Eighth Amendment”), Goebert v Lee County, 510 F3d 1312, 1326 (11th

Cir.2007) (“the standards under the Fourteenth Amendment are identical to those

under the Eighth.”).

       In the COVID-19 context, the Money court denied plaintiffs’ request for a TRO

                                            29
when plaintiffs made nearly identical allegations and requests to Plaintiffs in the

instant case. Money, at *2-3. In determining plaintiffs had “no chance of success” on

the merits of their claim, the court held:

      Clearly Defendants are trying, very hard, to protect inmates against the
      virus and to treat those who have contracted it. The record simply does
      not support any suggestion that Defendants have turned the kind of blind
      eye and deaf ear to a known problem that would indicate “total
      unconcern” for the inmates’ welfare. Rosario, 670 F3d at 821. Nor
      would the record support any claim that Defendants lack a plan for
      implementing exactly what Plaintiffs have requested - individualized
      decisions on release through a panoply of vehicles guided by
      administrative discretion. It may not be the plan that the Court would
      choose, if it were sufficiently informed to offer an opinion on the
      subject. But the Eighth Amendment does not afford litigants and courts
      an avenue for de novo review of the decisions of prison officials, and the
      actions of Defendants here in the face of the COVID-19 easily pass
      constitutional muster. Id at *18.

      Plaintiffs cannot show that Defendants have been deliberately indifferent to

their needs and thus are unable to show a strong likelihood of success on the merits

of their Eighth and Fourteenth Amendment claims because the overwhelming

evidence establishes Defendants previously put into place nearly all of Plaintiffs’

requests and the subsequent requirements of the Court’s TRO at the jail. This is in

addition to the efforts to proactively reduce the inmate population that occurred in

March before any inmate had tested positive for COVID-19. Specifically,101 inmates

were released by state judges after being identified by OCSO in correspondence to



                                             30
the respective judges. (Exhibit B, ¶ 28). Moreover, jail inmate population has been

reduced by 481 inmates (1332 - 742) from March 17 through April 17. (Exhibit I;

Exhibit O).As of April 17, OCJ was at 44% of its total capacity. Although each

individual reacts differently to the virus, fortunately no inmate has been admitted to

a hospital due to COVID-19 related symptoms and no inmate has died as a result of

COVID-19. Most importantly, the measures taken by OCSO long before the first

confirmed COVID-19 case in the jail and long before Plaintiffs’ filed the instant

action, establish they have not “turned the kind of blind eye and deaf ear to a known

problem that would indicate total unconcern for the inmates’ welfare.” Id.

      Again, Defendants emphasize the parties have agreed to a stipulation that

addresses the vast majority of Plaintiffs’ requested TRO. Defendants contend the

TRO should be rescinded in light of this stipulation. Defendants will address each

aspect of Plaintiff’s TRO for purposes of completeness below.

                   A.     Liquid Hand Soap/Disinfectant Products

      Prior to the Court’s Order, OCJ practices included providing hand soap in all

cells. (Exhibit B, ¶ 5). Two bars of soap are provided to inmates two times per week.

(Exhibit B, ¶ 5). Additionally, jail personnel provide disinfectant products (“DMQ”)

when requested and no less than three times per day to each cell in the jail. (Exhibit

B, ¶ 6). The jail provides a clean towel and wash cloth to each inmate weekly.

                                         31
(Exhibit B, ¶ 29). The jail does not provide paper towels to inmates due to concerns

with regard to plumbing issues associated with the towels being flushed down the

toilet. (Exhibit B, ¶ 30).

      Plaintiffs take issue with OCJ’s practices of providing hand soap, a wash cloth

and a towel for purposes of hygiene. According to Plaintiffs, liquid soap and paper

towels should be provided. Plaintiffs have not and cannot provide any authority to

establish that OCJ’s policies referenced above amount to deliberate indifference or

are likely to amount to deliberate indifference. Courts have previously held inmates

are not entitled to a specific type of soap. Burke v Dep’t of Correction, 2016 WL

4120063 at *4 (M.D. Tenn August 3, 2016) report and recommendation adopted,

2016 WL 4527274 (M.D. Tenn. August 30, 2016) (holding allegations related to

hygienic products including chosen type of soap do not satisfy objective prong of

Eighth Amendment claim). Plaintiffs need to show that by only providing bar soap

multiple times per week (and by request), Defendants have subjected Plaintiffs to

“deliberateness tantamount to intent to punish.” Miller, supra. This is impossible

considering the above referenced authority and current CDC recommendations which

state that correction facilities should “provide a no-cost supply of soap to

incarcerated/detained person, sufficient to allow frequent hand washing.” (Exhibit N,

Excerpt of CDC Recommendations). This is done by OCSO. While the

                                         32
recommendations state liquid soap should be provided “where possible,” the

guidelines also allow for bar soap to be used. (Exhibit N). The fact that Plaintiffs

cannot meet this threshold is highlighted further considering the additional deference

the United States Supreme Court has held is owed to prison officials. Turner, supra.

Therefore, any request for a TRO in regard to liquid bar soap and paper towels should

be denied.

                    B.     Hand Sanitizer

      This issue was previously addressed by the Court and removed from the

stipulation per the Court’s instruction. Defendants do not allow for inmates to

possess hand sanitizer and vehemently object to same. The OCJ previously

provided inmates with access to sanitizer. (Exhibit B, ¶ 18). Unfortunately, on

October 23, 2019, a serious incident occurred involving inmates making alcoholic

drinks from hand sanitizer. (Exhibit B, ¶ 18; Exhibit D Incident Report). As a result,

several inmates became ill including one inmate who became unresponsive and

required hospitalization. (Exhibit D, p. 28). Consequently, any future release of hand

sanitizer potentially places inmates at a serious risk to their own health and safety. In

addition, because Defendants are on notice of same, they potentially face exposure

and liability in the form of a substantive due process claim to the extent an inmate

becomes ill due to Defendants providing hand sanitizer to them.

                                           33
                    C.     Access to Showers/Clean Laundry

      Inmates in the main jail receiving area are given showers three times per week.

(Exhibit B, ¶ 5). Inmates in the annex have daily access to showers. (Exhibit B, ¶ 5).

Inmates are given clean laundry once per week. (Exhibit B, ¶ 8). Plaintiffs cannot

demonstrate criminal recklessness or an intent to punish. Miller, Farmer, supra.

                    D.     PPE for Jail Staff

      All jail personnel have been issued masks and gloves. (Exhibit B, ¶ 12).

Additionally, N95 masks and face shields have been issued to correctional staff who

have contact with inmates who have testified positive for COVID-19. (Exhibit B, ¶

12). Plaintiffs cannot demonstrate criminal recklessness or an intent to punish.

Miller, Farmer, supra.

                    E.     Jail Staff Hygiene Efforts

      Defendants have taken steps to ensure jail personnel wash their hands with

soap and water both before and after touching any person or surface in cells or

common areas. (Exhibit B, ¶ 24). This includes signs posted throughout the Jail for

all personnel to observe. (Exhibit B, ¶ 24). Jail personnel have access to both soap

and water to be used at their disposal. (Exhibit B, ¶ 24). Plaintiffs cannot demonstrate

criminal recklessness or an intent to punish. Miller, Farmer, supra.

                    F.     Protocol to Report Symptoms

                                          34
      With regard to inmates’ communication with medical staff, sick call slips are

distributed to the inmates daily and picked up every morning by medical staff.

(Exhibit F, ¶ 3). Sick call slips are the protocol for inmates to self-report COVID-19

symptoms. (Exhibit F, ¶ 3). Individuals who are displaying COVID-19 symptoms are

seen daily by the medical staff and assessed accordingly. (Exhibit F, ¶ 3). A full set

of vitals is taken once per day. (Exhibit F, ¶ 3). Temperature is taken by the day,

afternoon and midnight medical shifts and therapeutics are administered as needed.

(Exhibit F, ¶ 3). Plaintiffs cannot demonstrate criminal recklessness or an intent to

punish. Miller, Farmer, supra.

                   G.     Testing of COVID-19

      Defendants have and continue to test all inmates who display known symptoms

of COVID-19. (Exhibit F, ¶ 15). As of April 18, 2020, 242 COVID-19 tests have been

administered to inmates through swab testing. (Exhibit F, ¶ 15). Of the 242 tests

performed, only 36 inmates have tested positive for COVID-19. (Exhibit F, ¶ 15).

Five (5) of the positive inmates have been released from custody, seven (7) recovered

and returned to general population and 24 remain quarantined in the pod designated

for COVID-19 positive inmates. (Exhibit F, ¶ 15). Plaintiffs cannot demonstrate

criminal recklessness or an intent to punish. Miller, Farmer, supra.




                                         35
                    H.     Adequate Spacing

      This component of the requested TRO was also previously addressed and

resolved by the Court. With regard to social distancing, the CDC guidelines expressly

recognize the impracticality of providing six (6) feet of spacing for social distancing

in correctional facilities. (Exhibit B, ¶ 3) And, recognizing the guidelines provide that

the six (6) foot spacing strategy has to “…be tailored to the individual space in the

facility…” (Exhibit B, ¶ 3) The OCSO has implemented several CDC strategies to

reduce COVID-19 transmission by, 1) limiting recreational activities, 2) providing

outside catered meals in the housing units or cells, 3) suspending group programs and

4) reducing the number of inmates in group cells where room and classification

permit. (Exhibit B, ¶ 3). In addition, the OCSO closed one pod to provide for

overflow of newly arrested inmates to allow them fourteen (14) days quarantine,

together with the separation of these new inmates into pairs of two. (Exhibit B, ¶ 3)

Extraordinary efforts have been made to both reduce overall jail occupancy as well

as reduce the number of inmates in group cells. (Exhibit B, ¶ 3) Jail occupancy in

joint cells has been reduced by 56%. The remaining jail population consists of single

and double cell occupancy. (Exhibit B, ¶ 3). Plaintiffs cannot demonstrate criminal

recklessness or an intent to punish. Miller, Farmer, supra.




                                           36
                   I.     Quarantine of Positive Cases

      Inmates who test positive are immediately quarantined from other inmates.

(Exhibit B, ¶ 4). There is one specific pod in the jail that has been designated for

COVID-19 positive inmates only. (Exhibit B, ¶ 4). These inmates have access to

showers, mental health services, reading materials, phone and video calling,

communications with counsel and personal property. (Exhibit B, ¶ 4). Inmates who

are positive for COVID-19 remain in quarantine for 14 days. (Exhibit B, ¶ 4).

Plaintiffs cannot demonstrate criminal recklessness or an intent to punish. Miller,

Farmer, supra.

                   J.     Response To Emergencies within an Hour

      All medical emergencies receive immediate response from jail personnel.

(Exhibit F, ¶ 6). Plaintiffs cannot demonstrate criminal recklessness or an intent to

punish. Miller, Farmer, supra.

                   K.     Disinfecting Supplies

      See subparagraph (A) above.

                   L.     Communication Regarding COVID-19

      Communication      including    written   postings   consistent   with   CDC

recommendations have been posted and/or distributed throughout the Jail. (Exhibit

B, ¶ 17; Exhibit C). The communications advise inmates of the steps taken by jail

                                         37
personnel as it pertains to COVID-19. (Exhibit B, ¶ 17). The posting was posted

throughout the jail as early as March 11, 2020 and prior to any confirmed cases inside

the jail. (Exhibit B, ¶ 17). Medical staff, including a doctor or nurse practioner, are

visiting each housing area Monday-Friday at which time they are constantly

interacting with the inmate population and providing lengthy verbal education

regarding the importance of self-reporting COVID-19 symptoms. (Exhibit F, ¶ 4).

Plaintiffs cannot demonstrate criminal recklessness or an intent to punish. Miller,

Farmer, supra.

                    M.     Training of Staff

      Consistent with CDC recommendations, signs are posted throughout the

facility reminding jail personnel they are required to wash their hands with soap and

water as frequently as possible. (Exhibit B, ¶ 24). The signs also instruct the staff on

the proper method and manner to wash their hands. (Exhibit B, ¶ 24). Additionally,

as noted above, each housing area is visited by a doctor or nurse practioner Monday-

Friday. (Exhibit F,¶ 4). Plaintiffs cannot demonstrate criminal recklessness or an

intent to punish. Miller, Farmer, supra.

                    N.     Medical Co-Pays

      Defendants have waived all charges related to medical co-pays related to

COVID-19 related symptoms and/or treatment which includes testing of same.

                                           38
(Exhibit B, ¶ 23). Plaintiffs cannot demonstrate criminal recklessness or an intent to

punish. Miller, Farmer, supra.

                    O.     Waiver of charges for Medical Grievances

      There are no charges for grievances during the pandemic. (Exhibit B, ¶ 22).

Plaintiffs cannot demonstrate criminal recklessness or an intent to punish. Miller,

Farmer, supra.

                    P.     Punitive Transfers/Retaliation

      Defendants have never engaged in punitive transfers or threats of transfers to

areas of the jail that have higher infection rates for any infraction. (Exhibit B, ¶ 10,

15). As indicated above, inmates who have tested positive are quarantined in a pod

that is separate from all those who are not positive for COVID-19. (Exhibit B, ¶ 4).

Plaintiffs cannot demonstrate criminal recklessness or an intent to punish. Miller,

Farmer, supra.

                    Q.     CDC Recommendations

      On March 23, 2020, the Center for Disease Control (“CDC”) issued “Interim

Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correction

and Detention Centers. (ECF 17 Pg. ID 166, Pgs. 1- 27) Recognizing it is neither

feasible nor practical to implement all recommendations, the CDC expressly

authorizes Correction and Detention Centers to implement the recommendations

                                          39
according to the “specific needs of…” their facility. Id pg. 4 of 27. This guidance

encompasses, among other things, “Prevention” and “Management” of the Covid-19

virus in the inmate population.

      CDC “Prevention” guidelines are intended to assist facilities in preventing the

spread of the virus from outside the facility to inside the facility.

      CDC “Management” guidelines are intended to assist facilities in clinically

managing confirmed and suspected COVID-19 cases inside the facility. Id pg. 6 of

27.

      The OCSO had already implemented all feasible CDC recommendations

relating to inmate safety long before the subject suit.

PREVENTION

      Among the recommendations for prevention, the CDC suggest “Cleaning and

Disinfecting Practices” be intensified. These recommendations include cleaning and

disinfecting surfaces several times a day. Id pg. 10 of 27. Long before this suit was

filed, the OCSO implemented new procedures requiring cleaning and disinfecting all

surfaces identified in the CDC recommendation three (3) times a day. In accord with

this new policy, all inmate Trusties and custodial staff clean common areas three (3)

times a day with approved disinfectant products. Inmates are given all necessary

cleaning supplies to clean their respective cells after each of their three (3) meal. In

                                           40
addition, they are advised that cleaning supplies are readily available and are

encouraged to “use them as often as possible”. (Exhibit B, ¶ 5, 6, 19; Exhibit C).

        In accord with the CDC recommendations to use “household cleaners and

EPA-registered disinfectants effective against the virus that causes COVID-19” [Id

pg. 10 of 27] the OCSO uses DMQ® a United States Environmental Protection

Agency (“EPA”) EPA registered disinfectant. Id. (Exhibit G, EPA registration

documentation).

        In addition to the use of EPA registered cleaning agents, OCSO has also

implemented Ultraviolet Germicidal Irradiation (UVGI) technology to supplement

cleaning in the jail environment. (Exhibit C). This technology has become routinely

used in a variety of industries to combat COVID-193.

        The OCSO has implemented the CDC recommendation for posting signage

throughout the facility. (Exhibit C). In addition, Monday through Friday, each

housing area in the facility is visited by a doctor or nurse practioner at which time

they are constantly interacting with the inmate population and providing lengthy

verbal education regarding the importance of self-reporting COVID-19 symptoms.

Id pgs. 11& 12 of 27; (Exhibit F, ¶ 4).

3
 For example, see; Effects of Ultraviolet Germicidal Irradiation (UVGI) on N95 Respirator Filtration Performance and
Structural Integrity, J Occup. Environ Hyg. 2015; 12(8): 509–517; N95 Filtering Facemask Respirator Ultraviolet
Germicidal Irradiation (UVGI) Process for Decontamination and Reuse; Nebraska Medicine, John J Lowe, Katie D
Paladino, et al.

                                                        41
      Inmates are given, free of charge, individual bar soap, running water and towels

to wash frequently consistent with CDC recommendations. (Exhibit B, ¶ 5). While

Plaintiffs would have the OCSO provide hand sanitizer to inmates, the CDC

recognizes the inherent danger of inmate intoxication posed by giving inmates a

product containing 60% or more alcohol by volume. This is why the CDC only

recommends hand sanitizer if there is no “soap and water” available to the inmates

and only if security concerns allow. Id pg. 8 of 27. The principal security concern for

dispensing hand sanitizer to inmates is “inmate intoxication.” Mixing salt with hand

sanitizer is known to convert the semi liquid sanitizer to a liquid form for ease of

consumption. In October of 2019, inmates were found to have consumed hand

sanitizer mixed with rock salt, antifreeze and Kool Aid®. One of the seven (7) was

found breathing but unresponsive, even to painful stimuli. (Exhibit D). He was lifted

from his top bunk and immediately transported by ALS to the McLaren Oakland

Emergency Department. (Exhibit D). Poison control advised the remaining six (6)

were to be monitored over the next several hours. (Exhibit D).

      In accord with CDC guidelines, the OCSO has implemented a new “pre-intake

screening” practice which includes identifying new inmates with COVID-19

complaints and taking all new inmates’ temperature. Id pg. 11 of 27. Consistent with

the guidelines, OCSO further segregates all new inmates for fourteen (14) days to

                                          42
determine if they develop COVID-19 symptoms or later test positive. Id pg. 15 of 27;

(Exhibit B ¶ 3). The OCSO also provides all inmates as well as new arrestees with a

letter explaining the concerns and policies governing COVID-19 protections in the

jail. (Exhibit H).

      The CDC guidelines expressly recognize the impracticality of providing six (6)

feet of spacing for social distancing in correctional facilities. The guidelines provide

that this strategy [six (6) foot spacing] will have to “…be tailored to the individual

space in the facility…” and “[n]ot all strategies will be feasible in all facilities…”

Consequently, the six (6) foot spacing is only one of several strategies that may be

considered for implementation. Id pg. 12 of 27. The OCSO has implemented several

CDC strategies to reduce transmission by; limiting recreational activities, suspending

group programs and reducing the number of inmates in group cells where room and

classification permit. Id; (Exhibit B, ¶ 3).

      Long before the subject litigation, the OCSO closed one pod to provide for

overflow of newly arrested inmates to allow them fourteen (14) days quarantine,

together with the separation of these new inmates into pairs of two. (Exhibit B, ¶ 3).

Extraordinary efforts have been made to both reduce overall jail occupancy as well

as reduce the number of inmates in group cells. Jail occupancy in joint cells has been




                                           43
reduced by 56%. The remaining jail population consists of single and double cell

occupancy. (Exhibit I).

         The OCSO began its efforts to prevent and managed against the spread of

COVID-19 in compliance with CDC recommendations and as a part of its own

independent policies long before this litigation4.

MANAGEMENT

         Consistent with CDC guidelines, the OCSO has been “medically isolate[ing]”

all inmates diagnosed with COVID-19 [Id pgs. 16 of 27], and “quarantine[ing]” all

inmates with any symptoms of COVID-19 [Id pgs.20 of 27] regardless of their status

in the jail5. All medically isolated or quarantined inmates remain in their cohort until

CDC related criteria have been met or they are eligible for release6. Id pgs. 18 & of

27. Simply put, OCSO has taken extraordinary efforts to comply with the available

CDC guidelines at a time of national pandemic. As such, the Court’s determination



         4

In addition to the affidavits of Childs and Warren, attached as Exhibit M is the Affidavit of Sgt.
Ryan Terry which sets forth the efforts to prevent COVID-19 transmission in the East Annex. The
Court should be aware that the East Annex has not experienced a single positive case of COVID-19.
5
  The CDC recognizes that Correctional and Detention facilities often lack the physical ability to provide single cell
locations for medical isolation and/or quarantine. Consequently, the CDC provides that confirmed COVID cases can
be “medically isolated” as a “…cohort, in a large, well ventilated cell with solid walls but without a solid door. Id
pgs. 16 of 27. Quarantined inmates can be maintained in as a “...cohort in a multi person cell without a solid wall or
solid door…” Id pgs. 21 of 27
         6

          However, it is not feasible to obtain two (2) negative tests in 24 hours pursuant to guidelines because of the
         unavailability of test kits.

                                                          44
that Plaintiffs’ have shown a strong likelihood of success contained a palpable defect

and should be reversed.

      2.     Plaintiff is Unable to Show an Unconstitutional Policy or Practice That
             Caused an Alleged Violation of Their Constitutional Rights

      The Sixth Circuit set forth the elements of a claim for municipal liability under

Monell in Alkire v. Irving, 330 F.3d 802 (6th Cir. 2003). To demonstrate municipal

liability, Plaintiffs must (1) identify the municipal policy or custom, (2) connect the

policy to the municipality, and (3) show that their particular injury was incurred due

to the execution of that policy. Id. at 815. The Monell standard is recognized as a

“high standard.” Ruiz-Cortez v City of Chicago, 931 F3d 592, 595 (7th Cir. 2019);

Snyder v Trepagnier, 142 F3d 791, 796 (5th Cir.1998); Knowlton v Richland County,

Ohio, 2017 WL 5649597 (N.D. Ohio, 2017). Plaintiffs have not identified any policy

or custom of Oakland County that caused a violation of their constitutional rights and

have not made any showing they are unable to satisfy the “high standard” of Monell

claims.

      As stated in Thomas v. City of Chattanooga, 398 F.3d 426, 432-433 (6th Cir.

2005):

      The danger in appellants’ argument is that they are attempting to
      infer a municipal-wide policy based solely on one instance of
      potential misconduct. This argument, taken to its logical end, would
      result in the collapsing of the municipal liability standard into a simple

                                          45
      respondeat superior standard. This path to municipal liability has been
      forbidden by the Supreme Court. Monell, 436 U.S. at 694. (emphasis
      supplied).

Most recently, the Sixth Circuit has confirmed Monell claims require more than

allegations regarding plaintiffs’ specific incident. In Stewart v City of Memphis, 788

Fed Appx 341, 347-48 (6th Cir. 2019) the court held, “Arguing that one instance of

potential misconduct is evidence of a clear and persistent pattern is a path to

municipal liability [that] has been forbidden by the Supreme Court.” Id. Courts have

noted sole reliance on plaintiffs’ own incident is improper as it does not provide the

municipality with “notice” of the “alleged illegal activity.” Butts v City of Bowling

Green, 374 F Supp 2d 532, 539 (W.D. Kentucky 2005).

      Plaintiffs’ claim here is attempting to do exactly what well established

precedent forbids. Thomas, Stewart, supra. Plaintiffs fail to identify any other

circumstances to support the claim that there is a policy that results in a constitutional

violation. Indeed, the only claim referenced in Plaintiffs’ Complaint references the

instant pandemic and the associated jail conditions related to the pandemic. There are

no references nor allegations regarding past conditions of the jail. There are no

references nor allegations regarding past unconstitutional conduct. As discussed

above, it is not surprising Plaintiffs are unable to show a likelihood of success

considering the novelty of the epidemic and similarly the epidemic as it applies to the

                                           46
carceral setting. Regardless, Plaintiffs have not made a showing they are likely to

succeed on the merits of their Monell claim and consequently there is no basis for a

TRO. Thomas, supra.

III.   Claims against Bouchard and Childs Should Be Dismissed

       The United States Supreme Court has noted an individual sued in his official

capacity has no stake, as an individual, in the outcome of the litigation. Bender v

Williamsport Area Sch Dist, 475 US 534, 543-544 (1986). Official capacity suits are

deemed to be claims made against the governmental entity that employs the

individual sued in his or her official capacity. Kentucky v Graham, 473 US 159,

165-68 (1985); Barber v. City of Salem, Ohio, 953 F.2d 232, 237 (6th Cir. 1992).

       Plaintiffs’ Petition/Complaint contains claims against Bouchard and Childs in

their official capacity only. (R.1, ¶¶ 17, 18). Plaintiffs’ Petition/Complaint also

contains the same substantive claims against Oakland County. Because the official

capacity claims are deemed to be claims against the governmental entity that employs

Bouchard and Child (i.e. Oakland County), the official capacity claims are

superfluous, duplicative and redundant of their claims against Oakland County.

Barber, supra. Thus, the claims against Bouchard and Childs should be dismissed.

Id.




                                         47
                                   CONCLUSION

      Defendants, prison officials, are entitled to great deference in the operation of

prison facilities. Federal courts are instructed not to involve themselves with the

administration of state prison facilities. Plaintiffs’ habeas petition fails because

Plaintiffs have failed to exhaust the required state remedies, satisfy the conditions of

the PLRA and because habeas petitions are not available for Eighth and Fourteenth

Amendment claims. Plaintiffs are not entitled to a TRO because there is no likelihood

of success in regard to their substantive claim(s) against Oakland County. Numerous

proactive measures were taken prior to an inmate testing positive for COVID-19 and

well before the commencement of this action. These measures preclude any showing

of deliberate indifference. Moreover, Plaintiffs are unable to show an unconstitutional

policy caused or likely caused a constitutional violation due to the uniqueness of the

COVID-19 epidemic combined with Plaintiffs’ sole reliance on their own situation.




                                          48
                                       RELIEF REQUESTED

      WHEREFORE, Defendants respectfully request that this Honorable Court

dismiss Plaintiffs’ Habeas Petition, claims asserted against Bouchard and Childs,

rescind its April 17, 2020, Opinion and Order granting Plaintiffs’ Motion for

Temporary Restraining Order and deny Plaintiffs’ Motion for Temporary Restraining

Order for the reasons set forth above.

                                            Respectfully submitted,

                                            POTTER DeAGOSTINO O’DEA & CLARK

                                            s/ STEVEN M. POTTER (P33344)
                                            s/ ROBERT C. CLARK (P76359)
                                            Attorney for Defendants
                                            2701 Cambridge Court, Suite 223
                                            Auburn Hills, Michigan 48326
                                            (248) 377-1700
Dated: April 23, 2020                       spotter@potterlaw.com


                                         CERTIFICATE OF SERVICE

      I hereby certify that on April 23, 2020, I electronically filed the foregoing paper with the Clerk of the
      Court using the ECF system which will send notification of such filing to the attorneys of record, and
      I hereby certify that I have mailed by United States Postal Service the paper to the following non-ECF
      participants: N/A.

                                            /s/ STEVEN M. POTTER (P33344)
                                            Attorney for Defendants
                                            2701 Cambridge Court, Suite 223
                                            Auburn Hills, Michigan 48326
                                            (248) 377-1700
                                            spotter@potterlaw.com




                                                        49
